Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
This office action is in response to Applicant’s submission filed on 05/15/2020. Claims 1-12 are pending in the application. As such, Claims 1-12 have been examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/15/2021, 05/26/2021 and 10/05/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6, 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "file using the second order" in Ln 8 of section h).  There is insufficient antecedent basis for this limitation in the claim. The second order has not been established prior to this part of the claim. It will be interpreted as “a second order.

Claim 9 recites the limitation "the pre-labeled general statements" in Ln 1-2.  There is insufficient antecedent basis for this limitation in the claim. "the pre-labeled general statements" has not been established up to this point in the claim. Claim 9 will be interpreted as being dependent on Claim 8, instead of Claim 1.


Claim 11 recites the limitation "the background statements" in Ln 2.  There is insufficient antecedent basis for this limitation in the claim. "the background statements" has not been established up to this point in the claim. Claim 11 will be interpreted as being dependent on Claim 10, instead of Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 8, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowsrihawat et al. “Predicting Judicial Decisions of Criminal Cases .

Regarding Claim 1:
Kowsrihawat teaches a machine-learning method for training a decision-making model with natural language corpus, a plurality of labeled natural language text files(Pg 52, Para-2, Ln 1, We used 1,000 criminal judgements from the Supreme Court), 
each of the plurality of labeled natural language text files being associated with a pre-labeled target 10decision included in a plurality of potential decisions(Pg 52, Para 3-TSCC Judgement, Ln 1-9, manually annotated each record…..each judgment’s short summarized verdict….decision denotes a text that states the case results), 
and including a plurality of pre-labeled rationales associated with a target subject(Pg 52, Para 3-TSCC Judgement, Ln 1-8, manually annotated each record….split the content into fact and decision. Fact denotes a text that describes the story leading to the case), 
the machine-learning method comprising steps of: a) for each of the labeled natural language text 15files, obtaining, by the processor, at least one rationale vector group for each of the plurality of rationales included in the labeled natural language text file(Pg 52, Para 5-Models Input, Ln 1-2, Our models’ inputs are the text of facts from a legal case. Pg 52, Para 6-Models process and output, Ln 1-3, each word of the fact text is converted to an embedding vector); 
b) constructing, by the processor, a first effective 20vector group for the labeled natural language text file by connecting the rationale vector groups respectively for the 
and c) executing, by the processor, a supervised 25classification algorithm to train the decision-making model using the first effective vector group and the target decision for each of the natural language text44 files(Pg 52, Para 5-Models Input, Ln 1-2, Our models’ inputs are the text of facts from a legal case. Pg 53, Para 4-Dataset Separation, Ln 1-2, separating it into three sets: training. & Fig 4 on Pg 53, Fact text and Judgement Result), 
wherein the decision-making model is trained to be configured to label an unlabeled natural language text file using one of the potential decisions that serves as a target decision(Abstract Ln 4-5, In this paper, we propose a prediction model of criminal cases. & Fig 4 on Pg 53, Fact text and Judgement Result).
Kowsrihawat does not teach the machine-learning method being implemented using a 5computer device including a data storage and a processor communicating with the data storage, the data storage storing a plurality of labeled natural language text files.
In the same field of legal Judgment Prediction, Bathaee teaches the machine-learning method being implemented using a 5computer device including a data storage and a processor communicating with the data storage, the data storage storing a plurality of labeled natural language text files(Para. [0008], Ln 1-7, processors, storage media, program).



Regarding Claim 2:
The combination of Kowsrihawat and Bathaee teaches the machine-learning method of Claim 1, and Kowsrihawat teaches wherein step a) includes: for each of the rationales, executing a preprocessing algorithm to obtain a preprocessed 10rationale(Pg 53, Para 6, Ln 1-2, we added our custom dictionary to the word segmentation’s library to enhance the accuracy of tokenization);
 and executing a word-embedding algorithm to obtain the rationale vector group based on the preprocessed rationale(Pg 52, Para 6-Models process and output, Ln 1-4, each word of the fact text is converted to an embedding vector).

Regarding Claim 4:
The combination of Kowsrihawat and Bathaee teaches the machine-learning method of Claim 1, and Kowsrihawat teaches each of the plurality of labeled natural language text files45 further including at least one neutral text that is not associated with the target subject(Pg 52, Para 3-TSCC Judgement, Ln 7-8. Fact denotes a text that states the story leading to the case. Pg 52, Para. 6-B. Model’s Process and Output, Ln 2-4, each word of the Fact text is converted to an embedding. This would have neutral vectors as well as rational vectors), 

e) selecting one of the labeled natural language 10text files including a plurality of rationale vector groups as a selected labeled natural language text file, and selecting one of the rationale vector groups included in the selected labeled natural language text file as a selected rationale vector group(Pg 52, Para. 6-B. Model’s Process and Output, Ln 2-4, each word of the Fact text is converted to an embedding);  
15f) obtaining a regrouped rationale vector group using the selected rationale vector group and one of the neutral vector groups included in one of the labeled natural language text files(Pg 52, Para. 6-B. Model’s Process and Output, Ln 2-5, each word of the Fact text is converted to an embedding…..both texts are scanned with its very own GRU. Neutral vectors and rational vectors would be grouped as they are going through the same bidirectional GRU); 
and g) constructing, by the processor, a second 20effective vector group by connecting the regrouped rationale vector group and another one of the rationale vector groups that is different from the selected rationale vector group using the first order(Pg 53, Para 2, All lines, vectors are concatenated……summary vector is produced. All neutral and rational vectors for the text would be combined); 
wherein step c) further includes training the 25decision-making model using the second effective vector group and the target decision for the selected labeled natural 

Regarding Claim 8:
The combination of Kowsrihawat and Bathaee teaches the machine-learning method of Claim 1, and Kowsrihawat teaches wherein each of the plurality of labeled natural language text files is associated with an event(We used 1,000 criminal judgements from the Supreme Court) 
and includes a plurality 5of pre-labeled general statements(Pg 52, Para 5-Models Input, Ln 1-2, Our models’ inputs are the text of facts from a legal case and the text of relevant legal provision), 
the machine-learning method further comprising a step of, prior to step b): n) for each of the labeled natural language text files, obtaining, by the processor, a general vector 10group for each of the plurality of general statements included in the labeled natural language text file; (Pg 52, Para 6-Models process and output, Ln 1-4, each word of the fact text and the law text is converted to an embedding vector....then texts are scanned)
wherein step b) includes constructing the first effective vector group for the labeled natural language text file by connecting the rationale vector groups for 15the plurality of rationales and the general vector groups respectively for the plurality of general statements using the first order(Pg 53, Para 2, All lines, the hidden vectors from the fact text are concatenated with that of the Law text…..summary vector is produced).

Regarding Claim 9:
The combination of Kowsrihawat and Bathaee teaches the machine-learning method of Claim 1, and Kowsrihawat teaches wherein the 20pre-labeled general statements include a location associated with the event(Pg 52, Para 5-Models Input, Ln 1-2, Our models’ inputs …… and the text of relevant legal provision. Kowsrihawat shows their law data set in Pg 52, III. TSCC Dataset, Para. 1, Last Line, with a link to their github page. On the github page, in the tscc_v0.1-law.csv file, line 62, “ in a place or area where there is a fire explosion”, see attached Law_translated.pdf for screenshot of github page with translation). 

Regarding Claim 12:
Kowsrihawat teaches a machine-learning method for training a decision-making model with natural language corpus(Abstract Ln 4-5, In this paper, we propose a prediction model of criminal cases. & Fig 4 on Pg 53, Fact text and Judgement Result), 
a plurality of vector datasets, each of the vector datasets being associated with a pre-labeled target decision included in a plurality of potential 25decisions and including a plurality of rationale vector groups(Pg 52, Para 6-Models process and output, Ln 1-3, each word of the fact text is converted to an embedding vector. Ln 1-8, manually annotated each record….split the content into fact and decision), 
each of the rationale vector groups being associated with a natural language text or an audio51 reading describing a target subject(Pg 52, Para 6-Models process and 
the machine-learning method comprising the steps of: a) constructing, by the processor, an effective vector group by connecting the rationale vector groups 5for the plurality of vector datasets using a specified order(Pg 53, Para 2, All lines, vectors are concatenated……summary vector is produced); 
and b) executing, by the processor, a supervised classification algorithm to train the decision-making model using the effective vector group and the target 10decision for each of the vector datasets(Pg 52, Para 5-Models Input, Ln 1-2, Our models’ inputs are the text of facts from a legal case. Pg 53, Para 4-Dataset Separation, Ln 1-2, separating it into three sets: training. & Fig 4 on Pg 53, Fact text and Judgement Result), 
wherein the decision-making model is trained to be configured to label an unlabeled dataset using one of the potential decisions that serves as a target decision(Fig 4 on Pg 53, Fact text and Judgement Result).
	Kowsrihawat does not teach the method being implemented using a computer device 20that includes a data storage and a processor communicating with the data storage, the data storage storing a plurality of vector datasets.
	In the same field of legal Judgment Prediction, Bathaee teaches the method being implemented using a computer device 20that includes a data storage and a processor communicating with the data storage, the data storage storing a plurality of vector datasets(Para. [0008], Ln 1-7, processors, storage media, program).
.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Kowsrihawat  and Bathaee as applied to claim 1 above, and further in view of Georges et al. (US 20190266240 A1).

Regarding Claim 3:
The combination of  Kowsrihawat  and Bathaee teaches the machine-learning method of Claim 1, but does not teach the computer device further including an audio receiving component communicating with the processor, wherein step a) includes: controlling the audio receiving component to 20receive an audio reading of each of the rationales; and for the audio reading of each of the rationales, executing a word-embedding algorithm to obtain the rationale vector group based on the audio reading of the rationale.
In the same field of natural language processing, Georges teaches the computer device further including an audio receiving component communicating with the processor(Para. [0079], Ln 10-11, information may be entered into device by way of microphone), 
wherein step a) includes: controlling the audio receiving component to 20receive an audio reading of each of the rationales(Para. [0079], Ln 10-11, information may be 
and for the audio reading of each of the rationales, executing a word-embedding algorithm to obtain the rationale vector group based on the audio reading of the rationale(Para [0054], Ln 6, acoustic…..speech2vec, & Ln 9-11, speech2vec refers to a particular technology for unsupervised learning of word embeddings from speech).
It would have been obvious to one skilled in the art, at the effective time of filling, to modify the combination of Kowsrihawat and Bathaee, with the speech input and embedding of Georges, as it allows the system to learn embeddings directly from speech and avoids having to use the more power-costly ASR(Para. [0054], Ln 9-13).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Kowsrihawat  and Bathaee as applied to claim 1 above, and further in view of Bannard et al. “Paraphrasing with Bilingual Parallel Corpora” hereinafter Bannard.

Regarding Claim 7:
The combination of  Kowsrihawat  and Bathaee teaches the machine-learning method of Claim 1, further comprising steps of, prior to step c): j) selecting one of the labeled natural language 10text files including a plurality of rationale vector groups as a selected labeled natural language text file, and selecting one of the rationales as a selected rationale(Pg 52, Para 3-TSCC Judgement, Ln 1-8, manually annotated each 
wherein step c) further includes training the 25decision-making model using the second effective vector group and the target decision for the selected labeled natural language text file(Pg 53, Para. 3, Ln 1-2, summary vector is passed through…to get the final decision. Pg 53, Para 4-Dataset Separation, Ln 1-2, separating it into three sets: training…).
The combination of Kowsrihawat and Bathaee does not teach k) executing a data augmentation algorithm to 15rewrite the selected rationale to obtain a rewritten rationale; l) obtaining a rewritten rationale vector group for the rewritten rationale; and m) constructing a second effective vector group by 20connecting the rewritten rationale vector group and one of the rationale vector groups that is different from the rewritten rationale vector group using the first order; 
In the same field of natural language processing, Bannard teaches k) executing a data augmentation algorithm to 15rewrite the selected rationale to obtain a rewritten rationale(Introduction Para 1, Ln 1-3, Paraphrases are useful in a number of NLP applications,& Para. 2, Ln 1-3, In this paper we introduce a novel method for extracting paraphrases); 
l) obtaining a rewritten rationale vector group for the rewritten rationale(In Kowsrihawat, vectors are obtained for every word, Pg 52, Para 6-Models process and output, Ln 1-4, each word of the fact text is converted to an embedding vector. Paraphrased rationales would have to vectorized as well);

It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Kowsrihawat and Bathaee, with the paraphrasing technique of Bannard, as paraphrasing creates alternative ways of conveying the same information, which in question answering, may provide additional evidence that an answer is correct, as described in (Bannard Introduction, Para. 1, First 3 lines, and Last 4 lines).

Claim 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Kowsrihawat  and Bathaee as applied to claim 1 above, and further in view of Li et al “MANN: A Multichannel Attentive Neural Network for Legal Judgment Prediction” hereinafter Li.

Regarding Claim 10:
The combination of Kowsrihawat  and Bathaee teaches the machine-learning method of Claim1, but does not teach wherein each of the plurality of labeled natural language text files 25includes a plurality of pre-labeled background statements associated 
Li teaches wherein each of the plurality of labeled natural language text files 25includes a plurality of pre-labeled background statements associated with the target subject(Pg 3, III. Legal Judgment Prediction, Para 1, Ln 4-9, judgment of a criminal case can be predicted as D = [Dp, Df, Dr] where Dp: the defendant persona including physiological features), 
the machine-learning method further comprising, prior to50 step b), a step of: o) for each of the labeled natural language text files, obtaining, by the processor, a subject vector group for each of the plurality of background statements 5included in the labeled natural language text file(Pg 4, IV. Method, Para 3, Ln 8-10, the persona embedding is generated by the persona-channel encoder p with attention context vectors cpw and cps); 
wherein step b) includes constructing the first effective vector group for the labeled natural language text file by connecting the rationale vector groups for the plurality of rationales and the subject vector 10groups respectively for the plurality of background statements using the first order(Pg 4, IV. Method, Para 4, Ln 5-8, The 
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Kowsrihawat  and Bathaee with the Defendant Persona information of Li, as it has a nonnegligible effect on the precise adjustment of prison terms(Pg 2, Para 1, Ln 12-15).

Regarding Claim 11:
The combination of Kowsrihawat  and Bathaee teaches the method of Claim 1, but does not teach wherein the target subject is a human, and the background statements include a 15gender of the target subject.
In the same field of Legal Judgment Prediction, Li teaches wherein the target subject is a human, and the background statements include a 15gender of the target subject(Pg 2, Fig 1, Defendant Persona, “he was released” implies male).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Kowsrihawat  and Bathaee with the Defendant Persona information of Li, as it has a nonnegligible effect on the precise adjustment of prison terms(Pg 2, Para 1, Ln 12-15).

Allowable Subject Matter
Claims 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 5:
The combination of Kowsrihawat  and Bathaee teaches the machine-learning method of Claim 1, but does not teach for each of the plurality of labeled natural language text files, the pre-labeled rationales of the labeled natural 5language text file including at least one positive rationale associated with a positive description of the target subject, and at least one negative rationale associated with a negative description of the target subject, wherein:  10step a) includes obtaining at least one positive rationale vector group for the positive rationale included in the labeled natural language text file and at least one negative rationale vector group for the negative rationale included in the labeled natural 15language text file; and step b) includes constructing the first effective vector group for the labeled natural language text file by connecting the at least one positive rationale vector group and the at least one negative rationale vector 20group using the first order.

Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding Claim 6:
Claim 6 depends on and further limits claim 5, and therefore contains allowable subject matter as well.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sharma et al. “Learning with rationales for document classification”
Sentiment classification with pre-labeled rationales.
Aletras et al. “Predicting judicial decisions of the European Court of Human Rights: a Natural Language Processing perspective”
Legal Judgement Prediction with analysis of positive and negative rationales.
Abudalfa et al. (US 20200349229 A1).
Sentiment analysis with multiple target subjects and positive and negative rationales.
Chang et al. (US 20210117508 A1).
Sentiment analysis with positive and negative rationales.
Rehling et al.(US 8463595 B1)
Sentiment analysis with positive and negative rationales
Zhong et al. “Legal Judgment Prediction via Topological Learning”
Legal Judgement prediction.
Luo et al. “Learning to Predict Charges for Criminal Cases with Legal Basis”
Legal Judgement Prediction.
Yang et al. “Criminal Conviction Classification Based on Multiple Learning Methods”
Legal Judgement prediction.

Legal Judgement prediction.
Undavia et al. “A Comparative Study of Classifying Legal Documents with Neural Networks”
Classifying Legal documents in categories.
Kajiwara et al. “MIPA: Mutual Information Based Paraphrase Acquisition via Bilingual Pivoting”
Additional paper on paraphrasing.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G MARLOW whose telephone number is (571)272-4536. The examiner can normally be reached Monday - Thursday 10:00 am - 8:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richmond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDER G MARLOW/Assistant Examiner, Art Unit 2658                                                                                                                                                                                                        
/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655